Citation Nr: 0528557	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for ligamentous 
instability and moderately severe degenerative arthritis of 
the left knee, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for ligamentous 
instability and moderately severe degenerative arthritis of 
the right knee, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for 
iridocyclochoroiditis of both eyes, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable rating for acromioclavicular 
arthritis, status-post resection of the distal left clavicle.

6.  Entitlement to a compensable rating for a pterygium of 
the right eye with a mucous membrane graft.

7.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C is not medically linked to the veteran's 
period of active service.

3.  The veteran has painful motion in both knees with x-ray 
evidence of degenerative arthritis bilaterally. 

4.  The veteran experiences severe ligamentous instability in 
both knees.

5.  The veteran experiences continued symptoms of iritis with 
no loss of visual acuity or visual field defects.

6.  The veteran does not experience loss of motion, painful 
motion or functional impairment of his left shoulder.  

7.  The veteran has a functional mucous membrane graft of the 
right eye without loss of vision.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Criteria for a rating higher than 30 percent for 
ligamentous instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

3.  Criteria for a separate 10 percent rating for severe 
degenerative arthritis of the left knee with painful motion 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5003 (2005).

4.  Criteria for a rating higher than 30 percent for 
ligamentous instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

5.  Criteria for a separate 10 percent rating for severe 
degenerative arthritis of the right knee with painful motion 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5003 (2005).

6.  Criteria for a rating higher than 10 percent for 
iridocyclochoroiditis of both eyes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.84a, 
Diagnostic Code 6003 (2005).

7.  Criteria for a compensable rating for acromioclavicular 
arthritis, status post-resection of the distal left clavicle, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5010 (2005).

8.  Criteria for a compensable rating for a pterygium of the 
right eye with a mucous membrane graft have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.84a, 
Diagnostic Code 6034 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2001, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Furthermore, 
because the VCAA notice was given prior to the March 2002 
decision here on appeal, notice was sent to the veteran 
before the adverse decision by the RO, as required by 
Pelegrini.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and providing physical examinations.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The veteran was also given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  As such, the Board finds 
that no further notification or development action is 
necessary in this case and the merits of the claims may now 
be addressed.

Service Connection

The veteran requested entitlement to service connection for 
hepatitis C in August 2000, but has not put forth details 
with respect to his belief of how and/or when he developed 
the disease.  His service medical records do not include any 
complaints related to hepatitis C nor is there a diagnosis of 
hepatitis during the veteran's lengthy period of service.  
Upon enlistment extension examination in April 1973, there 
was a question raised as to a non-disqualifying 
hepatomegalia, but there is no subsequent medical evidence to 
suggest that this was a symptom of hepatitis.

Post-service medical records clearly show that the veteran 
tested positive for hepatitis C in 1993, twenty years after 
his discharge from service, and that there is no known cause 
for the disease.  A letter from the veteran's 
gastroenterologist dated in August 1993 references a history 
of heavy drinking from 1950 to 1972 and the presence of 
tattoos.  There is no suggestion in the medical record that 
the diagnosed hepatitis C was a result of the veteran's 
active service.

The veteran underwent VA examination in November 2000 and 
related a history of being treated for hepatitis C in the 
1990's.  There is no reference in the report to activities 
performed during service which the veteran thought caused the 
disease.  The examiner diagnosed hepatitis C and noted that 
there was no functional limitation as a result of the 
disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Given the evidence as outlined above, the Board finds that 
although the veteran certainly carries a diagnosis of 
hepatitis C, it is not medically linked to his active 
service.  The hepatomegalia noted during service is not shown 
to be a precursor of the disease diagnosed twenty years later 
and the veteran has not put forth any scenario under which a 
medical opinion may be obtained to determine the etiology of 
the currently diagnosed disability.  Thus, the only evidence 
in favor of the veteran's claim is his own statements that, 
standing on their own, are insufficient to establish a 
relationship between service and a current disability as he 
is not medically trained and, as such, not competent to offer 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, service connection for 
hepatitis C is denied.

Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

I.  Knee disabilities

The veteran asserts that his knee disabilities have increased 
in severity and that he experiences severe pain on an almost 
constant basis.  His treatment records show that he has 
undergone several arthroscopic surgeries and is probably 
going to require total knee replacements.  The veteran is 
treated on a regular basis for bilateral knee pain associated 
with degenerative osteoarthritis as well as ligamentous 
instability.

The veteran's knee disabilities have both been evaluated as 
30 percent disabling using the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257, which allows for the assignment 
of ratings based on knee impairment with evidence of 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when the impairment due 
to subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The evidence of record clearly shows that the veteran has 
both ligamentous instability in both knees and degenerative 
arthritis which causes painful motion.  Upon examination in 
November 2000, the veteran was shown to have flexion in the 
right knee to 110 degrees and in the left knee to 95 degrees; 
extension in both knees was to 0 degrees.  When considering 
this evidence in conjunction with the limitation of motion 
diagnostic codes, a compensable evaluation may not be 
assigned solely for limitation of motion.  See Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5003, however, a 
separate 10 percent evaluation may be assigned for the 
painful motion caused by arthritis because that limitation is 
an additional disability not considered when assigning the 
schedular maximum of 30 percent under Diagnostic Code 5257 
for ligamentous instability.  Accordingly, the Board finds 
that because the painful motion is an additional disability, 
a separate 10 percent evaluation should be assigned for each 
knee disability.  Because there is no evidence of ankylosis 
or nonunion of the tibia and fibula, schedular evaluations 
higher than 30 percent may not be assigned for the impairment 
caused by the veteran's ligamentous instability.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in finding 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for his knee 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by severe knee instability and pain has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
38 C.F.R. Section 4.1 specifically states:  "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and ratings higher than 10 percent for each knee 
for painful motion due to arthritis and 30 percent for each 
knee for ligamentous instability are denied.

II.  Eye disabilities

The veteran asserts that higher ratings should be assigned 
for his eye disabilities because he experiences occasional 
headaches and light sensitivity as well as a gritty feeling 
in both eyes and sees floaters in his left eye.  The 
veteran's treatment records show that he is treated 
periodically with steroid drops and has a history of 
bilateral laser surgery for his nonservice-connected 
glaucoma.

Upon VA examination in November 2000, the veteran was found 
to have corrected reading vision bilaterally to 20/25, and 
corrected distant vision to 20/30 in the right eye and 20/40 
in the left eye.  There were no gross signs of ocular disease 
or trauma and there were no visual field defects found.  The 
examiner specifically found that the veteran's mucous 
membrane graft in the right eye was functioning and there was 
no evidence that it would fail after the many years that it 
had been in place and functioning properly.  The examiner 
opined that the gritty feeling experienced by the veteran was 
due to dryness that tended to occur with iritis and that the 
headaches and light sensitivity were also symptoms probably 
related to the veteran's flare-ups of iritis.  Finally, the 
examiner pointed out that floaters were benign and did not 
cause a decrease in vision or any other visual problem.

The veteran's bilateral iritis has been evaluated under 38 
C.F.R. Section 4.84a, Diagnostic Code 6003, which utilizes 
general rating criteria for diseases of the eye.  
Specifically, iritis in chronic form is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is to be assigned during active pathology.

Based on the record evidence as outlined above, the Board 
finds that there is no medical evidence of loss of visual 
acuity or visual field defect and there is nothing in the 
record showing that the veteran experiences eye pain or 
episodic incapacity.  There are, however, complaints of 
periodic symptoms such as a gritty feeling, headaches and 
light-sensitivity to suggest chronic disability with periods 
of active pathology.  Thus, the Board finds that the 
currently assigned 10 percent rating for active pathology is 
appropriate, but assignment of a rating higher than 10 
percent is not warranted because there is no additional 
impairment.

The veteran's right eye pterygium is rated under 38 C.F.R. 
Section 4.84a, Diagnostic Code 6034.  Ratings are assigned 
for this disability based solely on loss of vision.  As 
discussed above, there is no medical evidence showing a loss 
of vision.  Accordingly, criteria for a compensable rating 
have not been met and the veteran's request for such a rating 
is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered with respect to the veteran's claims for higher 
ratings for his eye disabilities as required by the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 589, 593 (1991).  The 
veteran, however, has submitted no evidence showing 
exceptional circumstances with respect to his eye 
disabilities.  Consequently, the Board finds that higher 
ratings for the veteran's eye disabilities must also be 
denied on an extra-schedular basis.

III.  Left shoulder disability

The veteran requested that a compensable evaluation be 
assigned for his left shoulder disability, but he has not put 
forth any specific complaints with respect to the left 
shoulder.  Treatment records do not show complaints of or 
treatment for left shoulder pain and/or limitation.  Upon VA 
examination performed in November 2000, the veteran 
maintained normal range of motion in the left shoulder that 
was noted as not being affected by pain and there was no 
evidence of swelling, instability, weakness or abnormal 
movement in the left shoulder.

The veteran's left shoulder disability has been evaluated as 
noncompensable under 38 C.F.R. Section 4.71a, Diagnostic Code 
5010, for traumatic arthritis.  Because there is no evidence 
of limited motion, painful motion and/or limited functioning 
in the left shoulder, the Board finds that criteria for 
assignment of a compensable rating under any diagnostic code 
related to shoulder disabilities and/or arthritis in general 
have not been met.  Accordingly, entitlement to a compensable 
rating for a left shoulder disability is denied on a 
schedular basis.  Furthermore, because the veteran has 
submitted no evidence showing exceptional circumstances with 
respect to his left shoulder disability, the Board finds that 
a compensable rating must also be denied on an extra-
schedular basis.


ORDER

Service connection for hepatitis C is denied.

A rating higher than 30 percent for ligamentous instability 
of the left knee is denied.

A 10 percent rating for severe degenerative arthritis of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 30 percent for ligamentous instability 
of the right knee is denied.

A 10 percent rating for severe degenerative arthritis of the 
right knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 10 percent for iridocyclochoroiditis of 
both eyes is denied.

A compensable rating for acromioclavicular arthritis, status-
post resection of the distal left clavicle, is denied.

A compensable rating for a pterygium of the right eye with a 
mucous membrane graft is denied.


REMAND

The veteran has a number of service-connected disabilities 
and asserts that he is unable to perform gainful employment 
as a result of the disabilities.  The record, however, does 
not include a medical opinion as to whether the veteran's 
service-connected disabilities limit his employability beyond 
that accounted for with the assignment of schedular ratings.  
Thus, because the grant of benefits in this decision 
increases the veteran's combined rating to meet the schedular 
threshold set forth in 38 C.F.R. Section 4.16(a) for 
entitlement to a total rating based on unemployability, the 
Board finds that VA has a duty to schedule the veteran for a 
physical examination pursuant to 38 C.F.R. Section 
3.159(c)(4) if the benefits sought cannot be granted on the 
record.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore this matter is remanded for the following action:

1.  Schedule the veteran for examination 
to determine the severity of all of his 
service-connected disabilities and their 
impact on his employability.  The 
examiner should be requested to review 
all pertinent medical evidence and state 
whether the veteran's service-connected 
disabilities limit his ability to secure 
and maintain gainful employment.  All 
opinions rendered must be supported by 
complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).

	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


